Judgment, Supreme Court, New York County, rendered on January 9, 1975, affirmed. Concur—Lupiano, Lane and Nunez, JJ.; Markewich, J. P., and Capozzoli, J., dissent in the following memorandum by Markewich, J. P.:—There is no doubt whatever that defendant-appellant requires psychiatric treatment. The bizarre nature of the sexual indignities visited upon his victim should point to such a conclusion. Moreover, at sentence, the court recognized the need in so many words. And yet there was no referral for a psychiatric evaluation. This seems to me to have been an abuse of discretion so grave as to be a matter of law. I would vacate the sentence and remand for resentence after consideration of an appropriate report.